Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
1.	Claim 20 has been amended and claims 1, 3-12, 17, 18 and 21-24 canceled as requested in the amendment filed on October 14, 2022. Following the amendment, claims 19, 20, 25 and 26 are pending in the instant application.
2.	Claims 19, 20, 25 and 26 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on October 14, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
5.	Claim(s) 19, 20, 25 and 26 stand rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent 8,071,543 (the ‘543 patent) for reasons of record in section 7 of Paper mailed on April 14, 2022.
At p. 4 of the Response, Applicant cites MPEP § 2143. 02, KSR Int'l Co. v. Teleflex Inc., In re Rijckaert, and Metabolite Labs., Inc. v. Lab.Corp. of Am. Holdings. Applicant’s review of MPEP, the case law cited and the holding that is found in that case law is not disputed. 
At pp. 5-6, Applicant argues that, “the ‘543 patent does not teach or suggest that administration of GM- CSF or sargramostim to a subject with Alzheimer’s disease would reduce the level of an amyloid beta (Aβ) peptide in the brain of a person or animal, as compared to the level of the amyloid beta peptide in the brain of the person or animal before administration of GM-CSF or sargramostim”. Applicant further submits that the cited art only mentions Alzheimer’s disease as Parkinsonism, Column 33, and further within a list of neurodegenerative diseases that may be treated by methods disclosed in the ‘543 patent in column 31. Applicant argues that, “the ‘543 patent fails to provide any in vitro or in vivo data demonstrating success in treating Alzheimer’s disease by administration of GM-CSF”. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.
The ‘543 patent is directed to methods of treating neurological conditions with hematopoietic growth factors, see title. Next, the ‘543 patent teaches GM-CSF at c. 27-29, and neurological conditions at c. 31, see neurodegenerative diseases and specifically Alzheimer’s disease, line 11-12. The patent further provides experimental data related to presence and upregulation of GM-CSF receptors during cerebral ischemia on neuronal cells, neuronal stem cells and in specific brain areas associated with neurodegenerative diseases, assays demonstrating neuronal differentiation and neuroprotective action of GM-CSF, Examples 11-17, 21, 27, 30, 32, 37, 38, 40, 45, 46 and 60. Thus, evidence of record does not support Applicant’s argument that the ‘543 patent is completely devoid of any data supporting reasonable expectation of success in treatment of a neurodegenerative disorder, and specifically Alzheimer’s disease, as recited within the ‘543 patent, by administration of GM-CSF.
 At p. 7, Applicant submits that, “there is no data provided in the ‘543 patent that administration of GMCSF or sargramostim would treat Alzheimer’s disease, let alone reduce the level of an amyloid beta peptide in a subject with Alzheimer’s disease”. Applicant’s arguments have been fully considered but found to be not persuasive. The Examiner maintains that the cited prior art teaches treatment of Alzheimer’s disease (AD) by administration of GM-CSF, see reasons of record earlier and also above. The fact that Applicant presented additional data regarding GM-CSF with respect to levels of amyloid and increasing synaptic density in the brain of subject treated by administration of GM-CSF does not change the treatment itself, which is currently the same as in the cited prior – administration of GM-CSF to those suffering from Alzheimer’s disease.
At pp. 8-9, Applicant argues that, “the “543 patent does not teach increasing synaptic density in a subject with Alzheimer’s disease. Furthermore, as discussed above, Applicant asserts that the ‘543 patent does not inherently teach or suggest all properties of administration of GM-CSF to a subject with Alzheimer’s disease because the ‘543 patent merely suggests a broad genus of neurodegenerative diseases which may be treated by administration of hematopoietic factors, a genus which merely includes Alzheimer’s disease. […] As discussed above, the ‘543 patent does not provide data demonstrating the effectiveness of GM-CSF administration for treating Alzheimer’s disease. Furthermore, the ‘543 patent does not teach or suggest that GM-CSF has the surprising property of increasing synaptic density in Alzheimer’s disease. See, for example, FIGs. 9A-9E and paragraph [0154] of the instant specification.” Applicant’s arguments have been fully considered but are not persuasive for the following reasons.
With respect to Applicant’s arguments that the cited prior art did not provide any data regarding treatment of AD specifically, it appears that Applicant’s own disclosure is suffering from the same deficiency. The instant specification utilizes an art acceptable model for AD but does not describes treatment of AD itself. Similarly, the cited prior art demonstrates the benefits of GM-CSF that are applied to neurodegenerative conditions and specifically recites AD among the disorders to be treated. It is obvious that treatment of patients suffering from AD does not encompass separate treatment of specific symptoms, such as administration of GM-CSF for the single purpose to reduce the level of Aβ in the brain of a patient, or administration of GM-CSF to specifically increase the synaptic density in the brain of the patient. The Examiner maintains that by treating a person by administration of GM-CSF, all the effects that are associated with the administration of the factor are reasonably expected to be present, including those not appreciated at the time of cited prior art and those disclosed presently by Applicant’s experimental research, which are increase in synaptic density and reduction in the levels of Aβ during treatment of Alzheimer’s disease. The structure of GM-CSF is well-known in the art and is identical between the instant patent application, SEQ ID NO: 1 and the ‘543 patent. The results of practicing the same procedure using the same product are reasonably expected to be the same.
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 19, 20, 25 and 26 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent No. 9,682,124 for reasons of record in section 9 of Paper mailed on April 14, 2022. Applicant argues at p. 9 of the Response that instant claims 20 is distinct from claims 1-15 of the ‘124 patent because the issued claims do not teach or suggest increasing synaptic density in a subject with AD. Applicant’s argument has been fully considered but is not persuasive because if the issued claims recited the above mentioned limitation, then the claims would have been properly rejected under nonstatutory double patenting, anticipation. In the instant case, claims 19, 20, 25 and 26 of the instant patent application and issued claims of the ‘124 patent encompass administration of the same compound to the same population of subjects under treatment, and as such the claims although not identical they are not patentably distinct.  

Conclusion
7.	No claim is allowed.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 8, 2022